 

Exhibit 10.2

 

FORM OF

 

OXFORD INDUSTRIES, INC.

 

PERFORMANCE SHARE AWARD AGREEMENT

 

This Agreement is entered into as of January 10, 2005, by and between
(“Employee” or “you”) and Oxford Industries, Inc., a Georgia corporation
(“Oxford”), to set forth the terms and conditions of a Performance Share Award
granted to you pursuant to the Oxford Industries, Inc. Long-Term Stock Incentive
Plan (the “Plan”).

 

1. Performance Share Award. Oxford hereby grants to you a Performance Share
Award, subject to the terms and conditions of this Agreement and of the Plan and
to your consent to those terms and conditions. A Performance Share Award
provides you with the opportunity to earn restricted shares of Oxford’s Common
Stock, par value $1.00 per share (“Restricted Stock”), contingent upon the
achievement of Performance Objectives established by the Committee. All
capitalized terms have the meanings set forth in the Plan unless otherwise
specifically provided.

 

2. Performance Objective Achievement Required. You will receive shares of
Restricted Stock under this Performance Share Award only if Oxford achieves the
Performance Objectives during the Performance Period and the Committee certifies
in writing that the Performance Objectives have been achieved. If the
Performance Objectives are not achieved, a portion or all of your Performance
Share Award will be canceled and you will receive no Restricted Stock for the
canceled portion of the Award.

 

3. Performance Share Award Opportunity. This Performance Share Award offers you
the opportunity to earn the number of shares of Restricted Stock specified
below.

 

Restricted Shares Earned at Cut-In    

--------------------------------------------------------------------------------

  

Restricted Shares Earned at Maximum    

--------------------------------------------------------------------------------

1 Share    «Maximum Shares» Shares

 

4. Performance Period. The Performance Period shall be the period beginning
November 27, 2004 and ending June 3, 2005.

 

5. Performance Objectives. You will earn shares of Restricted Stock under this
Performance Share Award based on Oxford’s “Earnings per Share” during the
Performance Period. For purposes of this Agreement, Earnings per Share shall be
equal to the diluted Earnings per Share calculated in accordance with accounting
principles generally accepted in the United States and as reported in Oxford’s
financial statements as filed with the Securities Exchange Commission, except
that certain adjustments may be made for certain non-recurring or unusual
non-cash items recognized in accordance with accounting principles generally
accepted in the United States including, but not limited, to any write-offs of
unamortized deferred financing costs and any asset impairment write-downs, which
the Committee determines in its sole discretion to exclude for purposes of this
Agreement.

 

The Cut-In Earnings per Share is $1.71 per share. The Maximum Earnings per
Shares is $1.96 per share. If Oxford attains less than the Cut-In Earnings per
Share, you will not earn any shares of Restricted Stock under this Performance
Share Award. If Oxford attains the Cut-In Earnings per Share, you will earn one
(1) share of Restricted Stock. If Oxford attains the

 



--------------------------------------------------------------------------------

Maximum Earnings per Share, you will earn the number of shares of Restricted
Stock specified in Paragraph 3 above as Restricted Shares Earned at Maximum. The
number of shares of Restricted Stock earned at any Earnings per Share level
between the Cut-In and the Maximum will be determined on a straight-line basis
based on Oxford’s actual Earnings per Share for the Performance Period, rounded
to the nearest one-tenth of a cent. You may not earn more than the number of
shares of Restricted Stock specified in Paragraph 3 as Restricted Shares earned
at Maximum. All determinations as to the Earnings per Share achieved and the
number of Restricted Shares earned shall be in the sole discretion of the
Committee, and its determinations shall be final and binding on all parties.

 

6. Forfeiture of Performance Share Award. You will completely forfeit your
entire interest in this Performance Share Award (and will receive no
consideration from Oxford on account of such forfeiture) if your employment with
Oxford terminates for any reason whatsoever before the end of the Performance
Period, unless the Committee waives this forfeiture condition at the time you
terminate employment, as evidenced by a written waiver adopted by the Committee.

 

7. Payment of Awards. Following the end of the Performance Period, the Committee
will determine in its sole discretion the number of shares of Restricted Stock
that have been earned by you under this Performance Share Award, and that
determination shall be final and binding upon all parties. Following Committee
certification of the number of shares of Restricted Stock to be issued to you, a
restricted stock certificate will be issued in your name subject to the
condition that Oxford, or its designated agent, shall hold the shares of
Restricted Stock until June 3, 2008.

 

8. Transfer of Restricted Stock. Unless you forfeit the shares of Restricted
Stock pursuant to Paragraph 9 below, Oxford will transfer physical custody of
the shares of Restricted Stock to you on June 3, 2008 (or if such date is not a
business day, on the next business day) free of any forfeiture restrictions.

 

9. Forfeiture Restriction. You will completely forfeit your entire interest in
the Restricted Stock (and shall receive no consideration from Oxford on account
of such forfeiture) if your employment with Oxford terminates for any reason
whatsoever before June 3, 2008, unless the Committee waives this forfeiture
condition at the time you terminate employment, as evidenced by a written waiver
adopted by the Committee.

 

10. Voting and Dividend Rights. You will have all voting rights and rights to
dividends paid in cash with respect to the shares of Restricted Stock earned
pursuant to this Performance Share Award. You will not be entitled to any
dividend or voting rights during the Performance Period or prior to the date
that the Restricted Stock is earned and issued to you.

 

11. Non-transferability. Neither this Performance Share Award nor any Restricted
Stock that you may earn under this Performance Share Award may be anticipated,
alienated, encumbered, sold, pledged, assigned, transferred or subjected to any
charge or legal process, other than by will or the laws of descent and
distribution, and any sale, pledge, assignment or other attempted transfer shall
be null and void.

 

12. Electronic Delivery and Signatures. You hereby consent and agree to
electronic delivery of any Plan documents, proxy materials, annual reports and
other related documents. If Oxford establishes procedures for an electronic
signature system for delivery and acceptance of Plan documents (including
documents relating to any award or grant made under the Plan), you hereby
consent to such procedures and agree that your electronic signature is the same
as, and shall have the same force and effect as, your manual signature. You
consent and agree that any

 

2



--------------------------------------------------------------------------------

such procedures and delivery may be effected by a third party engaged by Oxford
to provide administrative services related to the Plan, including any award or
grant made under the Plan.

 

13. Successors and Heirs. This Agreement shall be binding upon and inure to the
benefit of Oxford and its successors and assigns, and upon any person acquiring,
whether by merger, consolidation, purchase of assets or otherwise, all or
substantially all of Oxford’s assets and business.

 

14. Governing Law. This Performance Share Award and the issuance of any
Restricted Stock under this Performance Share Award will be construed,
administered and governed in all respects under and by the applicable laws of
the State of Georgia, without regard to any conflicts or choice of law rule or
principle.

 

15. Tax Withholding. Oxford shall have the right to (i) make deductions from the
number of shares of Restricted Stock otherwise deliverable to you (and other
amounts payable under this Agreement) in an amount sufficient to satisfy
withholding of any federal, state or local taxes required by law, or (ii) take
such other action as may be necessary or appropriate to satisfy any such tax
withholding obligations.

 

16. No Guarantee of Employment. This Agreement shall not confer upon you any
right with respect to continuance of employment with Oxford, nor shall it
interfere in any way with any right that Oxford would otherwise have to
terminate your employment at any time.

 

17. Entire Agreement; Amendment. This Agreement contains the entire agreement
between the parties hereto with respect to the subject matter contained herein,
and supersedes all prior agreements or prior understandings, whether written or
oral, between the parties relating to such subject matter. This Agreement may be
amended by a writing signed by both parties.

 

18. Incorporation by Reference. This Agreement is subject in all respects to the
terms and provisions of the Plan, all of which terms and provisions are made a
part of and incorporated in this Agreement as if they were each expressly set
forth herein. In the event of any conflict between the terms of this Agreement
and the terms of the Plan document, the Plan document shall control.

 

IN WITNESS WHEREOF, this Performance Share Award Agreement has been executed and
delivered by Oxford on the terms and conditions set forth above.

 

OXFORD INDUSTRIES, INC.

By:

   

Title:

   

 

I hereby agree to the terms and conditions of this Performance Share Award
Agreement as a condition of the grant made to me.

 

  

«Employee Name»

 

3